Ryan, C.
The plaintiff in error has applied ' to this court for an order to compel the reporter of the first judicial district of this state to furnish a transcript of the evidence upon which this cause was tried. We find in the record that, upon an application to Hon. A. H. Babcock, the district judge who presided at said trial, for an order requiring that said evidence be extended without payment, on account of the poverty of the plaintiff in error, said order was refused, but that in that connection it was found that the said reporter, as a condition precedent to making the transcript required of him, had demanded from one of the attorneys of plaintiff in error his fees for making such transcript, but that such payment had been refused. It was ordered, however, that said reporter furnish the required bill of ex-oeptions upon the tender to him of his legal fees for such services. As there has been no attempt to review or comply with the order, plaintiff in error is not entitled to the order asked in this court. Accordingly it is denied.
Motion overruled.